Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 1 of 6




                             UNITED STATES DISTRICT CO U RT
                             SO UTH ERN DISTR ICT O F FLO RIDA

                         Case N o. 19-20036-CR-W lLLlAM S

   U NITED STATES O F AM ERICA ,

   VS.

   JAM ES SM ITH ,

          Defendant.
                                           /

                                      PLEA A GR EEM ENT

          TheUnitedStatesAttorney'sOfficefortheSouthernDistrictofFlorida(tcthisOffice''land
   JAMES SMITH (hereinafterreferredtoastheûtdefendanf')enterintothefollowingagreement:
                 Thedefendantagreesto plead guilty to CountOne ofthe lndictm ent,which charges

   the defendantw ith Conspiracy to lllegally D ealFirearm s,in violation ofTitle 18,United States

   Code,Section 371.

                This Office agrees to seek dism issal of Counts Four through Five

   ofthe lndictm ent,asto thisdefendant,aftersentencing.

                 The defendant is aw are that the sentence w illbe im posed by the Court after

   considering the advisory FederalSentencing Guidelines and Policy Statements (hereinafter
   ûûsentencing Guidelines''). The defendantacknowledges and understandsthatthe Courtwill
   com pute an advisory sentence underthe Sentencing Guidelinesand thattheapplicable guidelines

   w illbedeterm ined bythe Courtrelying in parton the resultsofapre-sentence investigation bythe

   Court'sprobation office,which investigation willcom m ence afterthe guilty pleahasbeen entered.

   The defendant is also aware that,under certain circum stances,the Courtm ay departfrom the

   advisory sentencing guideline range that it has com puted,and m ay raise or lowerthatadvisory
Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 2 of 6




                                              2
   sentence underthe Sentencing Guidelines. The defendantis furtheraw are and understands that

   the Courtis required to considerthe advisory guideline range determ ined under the Sentencing

   Guidelines,butisnotbound to im posea sentencew ithinthatadvisory range;theCoul'tisperm itted

   to tailorthe ultim ate sentence in lightofotherstatutory concerns,and such sentencem ay be either

   m ore severe orless severe than the Sentencing G uidelines'advisory range. Knowing these facts,

   the defendant understands and acknowledges that the Court has the authority to im pose any

   sentencewithinanduptothestatutorymaximum authorizedbylaw fortheoffensets)identified
   in paragraph l and thatthe defendantm ay notw ithdraw the plea solely as aresultofthe sentence

   im posed.

                 The defendant also understands and acknow ledges that the Courtm ay im pose a

   statutorymaximum term ofimprisonmentofuptofive(5)years,followed byaterm ofsupervised
   releaseofuptothree(3)years.
                 The defendant further understands and acknow ledges that, in addition to any

   sentence im posed under paragraph 4 ofthis agreem ent,a specialassessm ent in the am ount of

   $100 willbe imposed on the defendant. The defendant agrees that any specialassessment
   imposed shallbe paid atthe tim e of sentencing. If a defendantis financially unable to pay the

   specialassessm ent,the defendantagrees to present evidence to this O ftice and the Courtatthe

   tim e ofsentencing asto the reasonsforthe defendant's failureto pay.

                 This Office reservesthe rightto inform the Courtand the probation office of a1l

   factspertinentto the sentencingprocess,including alIrelevantinform ation concerningtheoffenses

   com m itted,whether charged or not, as well as concerning the defendant and the defendant's

   background. Subjectonlytotheexpresstermsofanyagreed-uponsentencingrecommendations
Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 3 of 6




                                                  3
   contained in thisagreem ent,thisOffice furtherreservesthe rightto m ake any recom m endation as

   to the quality and quantity ofpunishm ent.

          7.     This Office agrees thatitw illrecom m end at sentencing thatthe Courtreduce by

   two Ievelsthe sentencing guideline levelapplicableto the defendant'soffense,pursuantto Section

   3El.1(a)oftheSentencing Guidelines,based upon thedefendant'srecognition and affirmative
   and tim ely acceptance of personal responsibility. lf at the tim e of sentencing the defendant's

   offense level is determ ined to .be 16 or greater, this Office w ill file a m otion requesting an

   additionaloneleveldecreasepursuantto Section3El.1(b)oftheSentencing Guidelines,stating
   thatthe defendanthas assisted authorities in the investigation orprosecution ofthe defendant's

   ow n m isconduct by timely notifying authorities of the defendant's intention to enter a plea of

   guilty, thereby perm itting the governm ent to avoid preparing for trial and perm itting the

   govem m entand the Courtto allocate their resources efficiently. This Office further agrees to

   recom m end thatthe defendantbe sentenced atthe low end ofthe guideline range,asthatrange is

   determ ined by the Court. This Office,how ever,w illnotbe required to m akethism otion and this

   recommendation ifthe defendant:(1)fails or refusesto make a full,accurate and complete
   disclosure to the probation office ofthe circum stances surrounding the relevantoffense conduct;

   (2) is found to have misrepresented facts to the governmentprior to entering into this plea
   agreement;or(3)commitsanymisconductafterentering intothispleaagreement,includingbut
   notlim ited to com m itting a state orfederaloffense,violating any term ofrelease,orm aking false

   statem ents orm isrepresentationsto any governm entalentity orofficial.
Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 4 of 6




                                                  4
          8.     ThedefendantagreesthatheshallcooperatefullywiththisOfficeby:(a)providing
   truthful and com plete inform ation and testim ony,and producing docum ents,records and other

   evidence,whencalleduponbythisOffice,whetherin interviews,beforeagrandjury,oratany
   trialorotherCourtproceeding;(b)appearingatsuchgrandjuryproceedings,hearings,trials,and
   otherjudicialproceedings,andatmeetings,asmayberequiredbythisOffice;and(c)ifrequested
   by this Office,w orking in an undercoverrole underthe supervision of,and in compliance w ith,

   1aw enforcem entoffscers and agents. ln,addition,the defendant agrees that he w illnotprotect

   any person orentity through false inform ation orom ission,thathe willnotfalsely im plicate any

   person orentity,and thathe thathe w illnotcom m itany furthercrim es.

                 This Office reservesthe rightto evaluate the nature and extentofthe defendant's

   cooperation and to m ake that cooperation,or lack thereof, known to the Courtat the tim e of

   sentencing. lfinthesoleandunreviewablejudgmentofthisOfficethedefendant'scooperation
   isofsuch quality and significance to the investigation orprosecution ofothercrim inalm atters as

   to w arrantthe Court'sdownward departure from the advisory sentencing range calculated under

   the Sentencing Guidelines and/or any applicable m inim um m andatory sentence,this O ffice m ay

   m ake a m otion priorto sentencing pursuantto Section 5K 1.1 ofthe Sentencing Guidelinesand/or

   Titlel8,UnitedStatesCode,Section3553(e),orsubsequenttosentencingpursuanttoRule35of
   the FederalRules of Crim inal Procedure,inform ing the Courtthat the defendanthas provided

   substantial assistance and recom m ending that the defendant's sentence be reduced. The

   defendantunderstandsand agrees,however,thatnothing in thisagreem entrequiresthis Office to

   t5le any such m otions,and that this O ffice's assessm ent of the quality and significance of the
Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 5 of 6




                                                  5
   defendant's cooperation shallbe binding as itrelatesto the appropriateness ofthis Office'sfiling

   ornon-filing ofa m otion to reduce sentence.

          l0.    The defendantunderstandsand acknow ledgesthatthe Courtisunderno obligation

   to grantam otion forreduction ofsentence filed by this Office.ln addition,the defendantfurther

   understands and acknow ledges that the Courtis under no obligation of any type to reduce the

   defendant'ssentence because ofthe defendant's cooperation.

                 The defendantisaware thatthesentence hasnotyetbeen determ ined by the Court.

   The defendantalso isaw arethatany estim ateoftheprobablesentencing range orsentencethatthe

   defendantm ay receive,whetherthatestim atecom esfrom the defendant'sattorney,this Office,or

   the probation office,isaprediction,notaprom ise,and is notbinding on thisO ffice,the probation

   office orthe Court. The defendantunderstandsand acknow ledges,as previously acknow ledged

   in paragraph 3 above,that the defendant m ay not w ithdraw his plea based upon the Court's

   decision not to accept a sentencing recom m endation m ade by the defendant,this Office,or a

   recommendationmadejointlybythedefendantandthisOffice.
                 The defendant is aware thatTitle 28,United States Code,Section 1291 and Title

   l8,United StatesCode,Section 3742 afford the defendantthe rightto appealthe sentence im posed

   in thiscase. Acknowledging this,in exchange forthe undertakingsm ade by the United Statesin

   thisplea agreem ent,the defendanthereby waives allrightsconferred by Sections 1291 and 3742

   to appealany sentence im posed,including any restitution order,orto appealthe m annerin which

   the sentence was im posed,unless the sentence exceedsthe m axim um perm itted by statute. The

   defendant furtherunderstandsthat nothing in this agreem entshallaffectthe governm ent's right

   and/orduty to appealassetforth in Title 18,United StatesCode,Section 37424b)and Title 28,
Case 1:19-cr-20036-KMW Document 51 Entered on FLSD Docket 04/17/2019 Page 6 of 6




                                              6
   United StatesCode,Section 1291. How ever,ifthe United Statesappealsthe defendant'ssentence

   pursuantto Sections37424b)and 1291,thedefendantshallbereleasedfrom theabovewaiverof
   hisrightto appealhissentence.

          By signing this agreem ent,the defendantacknow ledges thatthe defendanthas discussed

   the appealwaiversetforth in thisagreem entw ith thedefendant'sattorney. The defendantfurther

   agrees, together w ith this Office, to request that the Court enter a specific finding that the

   defendant'sw aiverofhisrightto appealthe sentence im posed in thiscase and his rightto appeal

   hisconviction in the m annerdescribed abovew asknow ing and voluntary.

          13.    This is the entire agreem ent and understanding between this Office and the

   defendant. There are no otheragreem ents,prom'ises,representations, orunderstandings.


                                              ArianaFajardoOrshan
                                              UN ITED STATES A TTO RN EY


   oate:ç/l,Ilq                               M ICHA EL . E     IN
                                              A ssist  nite ates Attorney



   o-t-,tjgpq                                 VICTOR ROCHA,ESQ.
                                              Defense Counsel


   Ilate:/,,//<                               J    SS       H
                                              Defendant
